United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            July 15, 2003

                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                           No. 02-51391
                         Summary Calendar


FRANCISCO H. REYES,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CV-32-NN
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francisco H. Reyes appeals the district court’s judgment

affirming the Social Security Commissioner’s denial of benefits

pursuant to 42 U.S.C. § 405(g).    The Commissioner determined that

Reyes was not disabled within the meaning of the Social Security

Act at the fifth step of the disability determination, after

considering the testimony of a vocational expert.   Reyes argues

that the Commissioner erred in discounting the opinion of a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51391
                                -2-

treating physician, Dr. Perez-Rodriguez, and erred in relying on

the vocational expert’s testimony because the hypothetical

question posed to the expert did not account for all of his

impairments and there was no finding under Watson v. Barnhart,

288 F.3d 212 (5th Cir. 2002), that Reyes would be able to

maintain employment.

     The administrative record reflects that there was good cause

for not according controlling weight to Dr. Perez-Rodriguez’s

opinion, which was brief, conclusional, and inconsistent with the

other substantial evidence in the record.     See Greenspan v.

Shalala, 38 F.3d 232, 237 (5th Cir. 1994).    The hypothetical

posed to the vocational expert incorporated all of the

impairments and restrictions supported by the record, and the

Commissioner therefore correctly relied upon the expert’s opinion

in determining that Reyes was not disabled.     See Bowling v.

Shalala, 36 F.3d 431, 436 (5th Cir. 1994).    Reyes identified no

impairments that would prevent him from maintaining employment;

he thus did not establish the factual predicate required

by Watson to necessitate a separate finding on his ability to

maintain employment.   See Frank v. Barnhart, 326 F.3d 618, 619-20

(5th Cir. 2003).

     AFFIRMED.